              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBERT WILSON and                )
NEADELLA WILSON,                 )
                                 )
              Plaintiffs,        )
                                 )
    v.                           )       1:19CV472
                                 )
PNC BANK, N.A., and              )
BROCK & SCOTT, PLLC,             )
                                 )
              Defendants.        )

                    MEMORANDUM OPINION AND ORDER
OSTEEN, JR., District Judge
    Pro se Plaintiffs Robert Wilson and Neadella Wilson brought

claims against Defendants PNC Bank, N.A. (“PNC”) and Brock &

Scott, PLLC (“Brock & Scott”) for violations of the Fair Debt

Collections Practices Act (“FDCPA”), the Fair Credit Reporting

Act (“FCRA”), the Gold Repeal Act, the State of North Carolina

Consumer Protection Act, and the Truth-in-Lending Act, and for

slander, libel, and constructive fraud. (Doc. 3.) Defendants

have filed motions to dismiss, (Docs. 8, 14), for failure to

state a claim pursuant to Federal Rules of Civil Procedure 8(a),

12(b)(4), 12(b)(5), and 12(b)(6). This matter is ripe for

adjudication, and for the following reasons, the court will

grant Defendants’ motions.
I.    FACTUAL HISTORY

      Pro se Plaintiffs are the beneficial owners of the

Equitable Cestui Que Trust. (Complaint (“Compl.”) (Doc. 3) ¶ 1.)

Defendant PNC is a bank located in Pittsburgh, Pennsylvania, and

organized under the laws of Pennsylvania. (Id. ¶ 7.) Defendant

Brock & Scott is a North Carolina professional limited liability

company (“LLC”) organized with the North Carolina Secretary of

State. (Def. Brock & Scott’s Mem. of Law in Supp. of Mot. to

Dismiss (“Brock & Scott’s Br.”) (Doc. 15) at 3.)

      Plaintiffs allege that PNC “unlawfully appear[s]” on their

credit report and has “failed to properly validate the debt,”

though Plaintiffs do not state what the debt is for. (Compl.

(Doc. 3) ¶ 6.) Plaintiffs also allege Defendant Brock & Scott

“has a reputation of filing thousands of collection lawsuits

each year against consumers,” such as Plaintiffs. (Id.)

      It appears that PNC purchased Plaintiffs’ debt and then

hired Brock & Scott to assist in collecting this debt. (Id.

¶¶ 11–13.)

II.   PROCEDURAL HISTORY

      Plaintiffs originally filed their pro se complaint in Lee

County District Court, in North Carolina, on April 4, 2019.

(Compl. (Doc. 3) at 1.) A single summons was issued in this



                               – 2 –
action, listing “PNC Bank, N.A., ET AL c/o Brock & Scott PLLC,

ET AL” in the space marked “Name And Address Of Defendant 1.”

(Civil Summons (Doc. 4) at 1.) The space for “Name And Address

Of Defendant 2” was left blank. (Id.)

    Defendants removed the Complaint to this court pursuant to

28 U.S.C. §§ 1331, 1367, 1441, and 1446 on May 6, 2019.

(Petition for Removal (Doc. 1).)

    Defendant PNC filed a motion to dismiss the complaint,

(Doc. 8)), and a memorandum in support of its motion, (“PNC’s

Br.”) (Doc. 10)), on May 13, 2019. Defendant Brock & Scott filed

its motion to dismiss and a memorandum in support of its motion

on May 25, 2019, (Docs. 14, 15). Roseboro letters for

Defendants’ motions to dismiss were mailed to Plaintiffs on

May 14, 2019, (Doc. 9), and May 28, 2019. (Doc. 16.)

    As of January 2020, Plaintiffs have not responded to either

motion.

III. STANDARD OF REVIEW

    A motion to dismiss under Rule 12(b)(4) challenges the

sufficiency or “form” of the process itself, while a motion to

dismiss made under 12(b)(5) attacks a complaint for insufficient

service of process. See Fed. R. Civ. P. 12(b)(4), (b)(5). “The

plaintiff bears the burden of establishing that the service of



                              – 3 –
process has been performed in accordance with the requirements

of Federal Rule of Civil Procedure 4.” Elkins v. Broome, 213

F.R.D. 273, 275 (M.D.N.C. 2003) (citing Plant Genetic Sys., Inc.

v. Ciba Seeds, 933 F. Supp. 519, 526 (M.D.N.C. 1996)). In

determining whether the plaintiff has satisfied his burden, the

technical requirements of service should be construed liberally

as long as the defendant had actual notice of the pending suit.

Karlsson v. Rabinowitz, 318 F.2d 666, 668–69 (4th Cir. 1963).

“When there is actual notice, every technical violation of the

rule or failure of strict compliance may not invalidate the

service of process. But the rules are there to be followed, and

plain requirements for the means of effecting service of process

may not be ignored.” Armco, Inc. v. Penrod–Stauffer Bldg. Sys.,

Inc., 733 F.2d 1087, 1089 (4th Cir. 1984); see also Stewart v.

GM Fin., Docket No. 3:19-cv-00411-FDW-DCK, 2019 WL 5850425, at

*4–7 (W.D.N.C. Nov. 7, 2019) (dismissing suit because the

summons was sent to the wrong office and was not directed to an

officer, director, or other authorized agent); Tart v. Hudgins,

58 F.R.D. 116, 117 (M.D.N.C. 1972) (observing that a liberal

interpretation of process requirements “does not mean . . . that

the provisions of the Rule may be ignored if the defendant

receives actual notice”).



                              – 4 –
      Although Plaintiffs are pro se, they are held to the same

standards regarding service of process:

           The filing of a lawsuit is a serious event
      . . . . Service rules are structured to ensure due
      process and uniformity in the application of
      procedures which alert those receiving a corporation’s
      mail that the enclosed lawsuit demands prompt
      attention. These rules apply equally to litigants
      proceeding with or without counsel. Service of process
      is not freestyle, and courts are directed not to
      overlook procedural deficiencies just because actual
      notice occurred.

Shaver v. Cooleemee Volunteer Fire Dep’t, Civil Action No.

1:07cv00175, 2008 WL 942560, at *2 (M.D.N.C. Apr. 7, 2008).

IV.   ANALYSIS

      A.   Failure to Respond

      The Rules of Practice and Procedure of the United States

District Court for the Middle District of North Carolina (the

“Local Rules”) govern submissions to the court. Local Rule

7.3(f) dictates that “[t]he respondent, if opposing a motion,

shall file a response, including brief, within 21 days after

service of the motion.” Local Rule 7.3(k) states that “[i]f a

respondent fails to file a response within the time required by

this rule, the motion will be considered and decided as an




                                – 5 –
uncontested motion, and ordinarily will be granted without

further notice.”

    Here, Defendant PNC filed its motion on May 13, 2019, (Doc.

8), and Defendant Brock & Scott filed its motion on May 25,

2019, (Doc. 14). Plaintiffs did not respond within 21 days after

either of these motions. In fact, as of the date of this

Memorandum Opinion and Order, Plaintiffs have not submitted any

response. Defendants’ motions, pursuant to Local Rule 7.3(k),

will thus be “considered and decided as . . . uncontested

motion[s].”

    The court nevertheless “has an obligation to review the

motions to ensure that dismissal is proper.” Stevenson v. City

of Seat Pleasant, 743 F.3d 411, 416 n.3 (4th Cir. 2014) (citing

Pomerleau v. W. Springfield Pub. Sch., 362 F.3d 143, 145 (1st

Cir. 2004)).

    The court will thus address Defendants’ motions on the

merits.

    B.    Defendants’ Motions to Dismiss for Insufficient
          Service of Process Under Rules 12(b)(4) and 12(b)(5)

    Defendants contend that Plaintiffs have yet to serve them

properly pursuant to Rule 12(b)(4) and (b)(5). (PNC’s Br. (Doc.

10) at 5; Brock & Scott’s Br. (Doc. 15) at 3.)




                              – 6 –
    The proper methods of service on corporations,

partnerships, or associates are to either (1) “deliver[] a copy

of the summons and of the complaint to an officer, a managing or

general agent, or to any other agent authorized by appointment

or by law to receive service of process,” or (2) follow the

state law rules for effecting service. Fed. R. Civ. P. 4(h)(1).

Looking to the North Carolina Rules of Civil Procedure, a

plaintiff must serve process on a corporation in one of the

following ways:

    a. By delivering a copy of the summons and of the
    complaint to an officer, director, or managing agent
    of the corporation or by leaving copies thereof in the
    office of such officer, director, or managing agent
    with the person who is apparently in charge of the
    office.

    b. By delivering a copy of the summons and of the
    complaint to an agent authorized by appointment or by
    law to be served or to accept service of process or by
    serving process upon such agent or the party in a
    manner specified by any statute.

    c. By mailing a copy of the summons and of the
    complaint, registered or certified mail, return
    receipt requested, addressed to the officer, director
    or agent to be served as specified in paragraphs a and
    b.

    d. By depositing with a designated delivery service
    authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy
    of the summons and complaint, addressed to the
    officer, director, or agent to be served as specified
    in paragraphs a. and b., delivering to the addressee,
    and obtaining a delivery receipt. As used in this sub-



                              – 7 –
      subdivision, “delivery receipt” includes an electronic
      or facsimile receipt.

N.C. Gen. Stat. § 1A-1, Rule 4(j)(6). Thus, under either federal

or state rules, service must be made upon “an officer, director,

or managing agent,” or “any other agent authorized by

appointment or by law to receive service of process.” Fed. R.

Civ. P. 4(h)(1); N.C. Gen. Stat. § 1A-1, Rule 4(j)(6).

      Here, Plaintiffs served PNC by sending an envelope

addressed to “PNC Bank, N.A., et al. c/o Brock & Scott, PLLC, et

al., 5431 Oleander Drive, Suite 200, Wilmington, North Carolina

28403.” (Civil Summons (Doc. 4).) It appears Plaintiffs got this

address from a notice Brock & Scott sent to Plaintiffs notifying

them that their loan was in foreclosure. (See Compl. (Doc. 3) at

6.)

      PNC contends that Brock & Scott is “not an officer,

director, managing agent, member of the governing body, or an

agent with authority to accept service on behalf of PNC,” and

therefore Plaintiffs failed to properly serve PNC. (PNC’s Br.

(Doc. 10) at 5.) Because Plaintiffs bear the burden of proving

that process has been executed in accordance with Fed. R. Civ.

P. 4, Elkins, 213 F.R.D. at 275, and Plaintiffs have not

submitted any response or evidence to meet this burden, the




                               – 8 –
court will grant PNC’s motion to dismiss pursuant to Rule

12(b)(5).

    Brock & Scott argues that Plaintiffs’ summons is deficient

because the summons does not list Brock & Scott separately as a

defendant and the summons is addressed to an incorrect address.

(Brock & Scott’s Br. (Doc. 15) at 2–3.) The court agrees.

    There was only one summons issued, and Plaintiffs only

filled in one of the two boxes listed for possible defendants,

listing PNC Bank, N.A., first. (Civil Summons (Doc. 4) at 1.)

Brock & Scott is listed after “c/o,” which typically denotes the

place where or in whose care the addressee should receive a

mailing. See Care Of, Oxford English Dictionary (2d ed. 1989). A

plaintiff may use “c/o” before the names of the designated

officer, director, or agent in effectuating service on

corporations. See Fed. R. Civ. P. 4(h)(1); N.C. Gen. Stat.

§ 1A-1, Rule 4(j)(6); United States ex rel. Metromont Corp. v.

S.J. Constr., Inc., No. 1:09CV745, 2010 WL 2793919, at *3–4

(M.D.N.C. July 15, 2010) (“FedEx delivered one set of materials

to ‘c/o an Officer, Director, or Managing Agent’ [of the

defendant].”). Further, merely being listed as one who should

receive process on behalf of a defendant does not make that

entity a defendant as well. Cf. Elliott v. Am. States Ins. Co.,



                              – 9 –
883 F.3d 384, 391–92 (4th Cir. 2018) (distinguishing between

service effected on a statutory agent versus on the defendant).

    “[N]otice satisfies due process where it . . . ‘is in

itself reasonably certain to inform those affected.’” Snider

Int’l Corp. v. Town of Forest Heights, 739 F.3d 140, 146 (4th

Cir. 2014) (quoting Mullane v. Cent. Hanover Bank & Tr. Co., 339

U.S. 306, 315 (1950)). Even if Plaintiffs intended to sue Brock

& Scott, (see, e.g., Compl. (Doc. 3) ¶¶ 5, 7, 8, 13), the

summons was not “in itself reasonably certain to inform” Brock &

Scott that it was a defendant in a lawsuit. Between failing to

separately list out Brock & Scott in the next box over

designated for “Defendant 2” and Plaintiffs only issuing one

summons primarily addressed to PNC, the summons could not

reasonably give Brock & Scott notice that they were being sued

and not merely being used as an agent for effecting service on

PNC. Cf. James v. Univ. of N.C. Health Care Hosp., 1:18CV339,

2018 WL 4518700, at *4 (M.D.N.C. Sept. 20, 2018) (dismissing an

action when the plaintiff named “University of North Carolina

Health Care Hospital” instead of “University of North Carolina

Health Care System” as a defendant). The court therefore finds

Brock & Scott’s motion under Rule 12(b)(4) will be granted

because the summons is insufficient.



                             – 10 –
    Brock & Scott further contends that Fed. R. Civ. P. 4 and

N.C. Gen. Stat. § 1A-1, Rule 4(j)(6)(a)-(d) were not met here,

because “Plaintiff mailed the Summons and the Complaint to a

different address for Brock & Scott and did not address it to an

officer, director, or managing agent.” (Brock & Scott’s Br.

(Doc. 15) at 5.) The court agrees.

    Plaintiffs failed to direct service to Brock & Scott’s

registered agent, CT Corporation System; that information is

publicly available on the Secretary of State’s website.

Accordingly, Plaintiffs’ service with regard to Brock & Scott is

defective on its face. See Felder v. Duke Energy Carolinas, LLC,

Civil Action No. 3:16-CV-00856-RJC-DSC, 2018 WL 3381435, at *1

(W.D.N.C. Mar. 22, 2018); see also Shaver, 2008 WL 942560

(dismissing complaint when the plaintiff failed to direct

service to any “officer, director or agent”); Adams v. GE Money

Bank, No. 1:06CV00227, 2007 WL 1847283, at *2–3 (M.D.N.C.

June 25, 2007) (same). Because Plaintiffs failed to properly

serve Brock & Scott, the court lacks personal jurisdiction over

Brock & Scott, and Brock & Scott’s motion to dismiss under Rule

12(b)(5) will be granted. See Green v. Brock & Scott, PLLC,

Civil Action No. 3:19-CV-00075-KDB, 2019 WL 3783309, at *3

(W.D.N.C. Aug. 12, 2019).



                             – 11 –
     Plaintiffs have failed to respond to the instant motions to

dismiss and there is no indication in the record that Plaintiffs

have attempted to effectuate proper service on Defendants.

Accordingly, Plaintiffs have failed to properly serve Defendants

and, therefore, Plaintiffs’ claims against Defendants will be

dismissed pursuant to Rule 12(b)(4) and (b)(5).

V.   CONCLUSION

     Because Plaintiffs failed to serve Defendants in accordance

with Federal Rule of Civil Procedure 4 and failed to state a

claim, this court finds that Defendants’ motions to dismiss

should be granted pursuant to Rules 12(b)(4) and 12(b)(5).

     IT IS THEREFORE ORDERED that Defendants’ Motions to

Dismiss, (Docs. 8, 14), are GRANTED and that this case is

DISMISSED.

     A judgment consistent with Memorandum Opinion and Order

will be entered contemporaneously herewith.

     This the 9th day of March, 2020.



                             ___________________________________
                                 United States District Judge




                             – 12 –
